DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burgher (US 5,091,118).
In re. claim 1, Burgher teaches an aquaculture system for farming aquatic organisms comprising: an enclosure for oxygenated water in which aquatic organisms are to be farmed (fish hatchery) (col. 1, ln. 17-20), wherein the enclosure comprises an inlet (location at which culture medium is added) for feeding oxygenated water into the enclosure (col. 1, ln. 17-20); an apparatus (50) (fig. 2) for supplying oxygenated water into the enclosure (via outlet (54)), the apparatus comprising: a water inlet (52) for supplying water into the apparatus (col. 3, ln. 45); an oxygen inlet 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Doing so allows the water to retain significant levels 
In re. claim 2, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises a water source in fluid communication with the water inlet (liquid in existing system) (col. 1, ln. 65-col. 2, ln. 3).  
In re. claim 4, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises an oxygen source in fluid communication with the oxygen inlet (gas supply means) (not illustrated) (col. 2, ln. 55-57).  
In re. claim 5, Burgher teaches the aquaculture system as claimed in claim 1, wherein the venturi, the water inlet, the oxygen inlet, and the outlet are provided as separate components (fig. 2).  
In re. claim 6, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus is devoid of an ozone source (no disclosure of ozone mentioned).  
In re. claim 10, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to deliver a flow rate of oxygenated water of between 50 1/min and 1200 l/min from the outlet of the apparatus (equivalent arrangement produces equivalent result).
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different flow rate, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to deliver a flow rate of oxygenated water of between 50 1/min and 1200 /min from the outlet of the apparatus, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  
In re. claim 11, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to operate at a fluid pressure of between 140 kPa and 340 kPa (equivalent arrangement produces equivalent result).

In re. claim 14, Burgher teaches an apparatus for supplying oxygenated water in an aquaculture system for farming aquatic organisms (fish hatchery) (col. 1, ln. 17-20) comprising: a water inlet (52) for supplying water into the apparatus (col. 3, ln. 45); an oxygen inlet (64) for supplying oxygen into the water within the apparatus to create a water and oxygen mixture (col. 3, ln. 53-58) (gas, such as oxygen - abstract), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 2); a mixing chamber (60) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 2), the mixing chamber comprising one or more obstacles and/or a tortuous path (70) to induce turbulence into the water flowing therethrough and break-up the oxygen into a plurality of oxygen bubbles (col. 6, ln. 1-5); a venturi (venturi (62’) not labeled but having inlet (66’) and outlet (68’)) (fig. 2) (col. 3, ln. 53-55) in fluid communication with, and downstream of, the mixing chamber (fig. 2), wherein the venturi is arranged to dissolve the oxygen into the water passing through the venturi and such that the oxygen and water mixture passing through the venturi is exposed to a substantially null magnetic field (no magnetic field disclosed), and wherein the apparatus is arranged  such that the water and oxygen mixture that is supplied to the venturi contains substantially no colloidal minerals (no colloidal minerals disclosed); and an outlet (54) for the oxygenated water in fluid communication with, and downstream of the venturi (fig. 2), for supplying the oxygenated water for use in an aquaculture system (fig. 2); and wherein the apparatus is arranged to produce oxygenated water with a 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Doing so allows the water to retain significant levels of the dissolved oxygen for extended periods of time (see Audunson et al. (US 2010/0147690) para [0041] for recited motivation).
In re. claim 15, Burgher teaches a method of operating an aquaculture system for farming aquatic organisms that comprises: an enclosure for oxygenated water in which aquatic organisms are to be farmed (fish hatchery) (col. 1, ln. 17-20), wherein the enclosure comprises an inlet (location at which culture medium is added) for feeding oxygenated water into the enclosure (col. 1, ln. 17-20); an apparatus (50) (fig. 2) for supplying oxygenated water into the enclosure (via outlet (54)), the apparatus comprising: a water inlet (52); an oxygen inlet (64), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 2); a mixing chamber (60) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 2), the mixing chamber comprising one or more obstacles and/or a tortuous path (70) to induce turbulence into the water flowing therethrough and break-up the oxygen into a plurality of oxygen bubbles (col. 6, ln. 1-5), a venturi (venturi (62’) not labeled but having inlet (66’) and outlet (68’)) (fig. 2) (col. 3, ln. 53-55) in fluid communication with, and downstream of, the mixing chamber (fig. 2); and an outlet (54) for the oxygenated water in fluid communication with, and downstream of, the venturi (fig. 2): wherein the outlet of the apparatus is in fluid communication with the inlet of the enclosure 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Doing so allows the water to retain significant levels of the dissolved oxygen for extended periods of time (see Audunson et al. (US 2010/0147690) para [0041] for recited motivation).
In re. claim 16, Burgher teaches a method of operating an apparatus to provide oxygenated water to an aquaculture system for farming aquatic organisms (fish hatchery) (col. 1, ln. 17-20), the 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgher as applied to claim 1 above, and further in view of Stiles, Jr. et al. (US 2014/0311417).

In re. claim 3, Burgher fails to disclose the apparatus comprises a water inlet pump in fluid communication with and upstream of the water inlet, wherein the water inlet pump is arranged to pump the water through the apparatus.  
Stiles, Jr. teaches a water inlet pump (114) in fluid communication with and upstream of the water inlet (of oxygen cone (120)) (fig. 1), wherein the water inlet pump is arranged to pump the water through the apparatus (into culture tank (112)) (para [0053]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Stiles, Jr. to have a water inlet pump, for the purpose of providing circulation of water within a culture tank.

Stiles Jr. teaches the apparatus comprises a conduit arranged to recycle the oxygenated water from the enclosure to the water inlet of the apparatus (conduit shown in figure 1 attached to pump (114) inlet (318)) (fig. 3).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Stiles, Jr. to have a water inlet pump, for the purpose of providing circulation of water within a culture tank.
In re. claim 12, Burgher fails to disclose a pressure sensor arranged to measure the pressure of the water in the apparatus, and/or an oxygen sensor arranged to measure the concentration of dissolved oxygen in the water, and/or a flow rate sensor arranged to measure the flow rate of the water through the apparatus, and/or a temperature sensor arranged to measure the temperature of the water in the apparatus, and/or a carbon dioxide sensor arranged to measure the concentration of carbon dioxide in the water.
Stiles Jr. teaches a pressure sensor (128D) arranged to measure the pressure of the water in the apparatus (fig. 1) (para [0048]), and an oxygen sensor (128C) arranged to measure the concentration of dissolved oxygen in the water (fig. 1) (para [0048]), and a flow rate sensor (128B) arranged to measure the flow rate of the water through the apparatus (fig. 1) (para [0048]), and a temperature sensor (128) arranged to measure the temperature of the water in the apparatus (para [0048]), and a carbon dioxide sensor (128) arranged to measure the concentration of carbon dioxide in the water (para [0048]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Stiles Jr. 
In re. claim 13, Burgher as modified by Stiles Jr. (see Stiles Jr.) teach the aquaculture system as claimed in claim 12, comprising a control (116) arranged to receive outputs from the sensors (128) (para [0048]), and to send feedback control signals the pump (para [0048]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burgher as applied to claim 1 above, and further in view of Audunson (US 2010/0147690).


Audunson teaches the temperature of the water supplied into the apparatus is between 1 and 20 degrees centigrade (10-13 degrees Celsius).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Audunson to have the recited water temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  Doing so provides water that can be more receptive to the receipt and retention of dissolved oxygen.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647